Operational Update August 25, 2009 2 This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of1933 and Section 21E of the Securities Exchange Act of 1934.All such statements, other than statements ofhistorical fact, are statements that could be deemed “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995, including, without limitation, any projections of revenue, gross margin,expenses, earnings or losses from operations, or other financial items; future production volumes, results ofexploration, exploitation, development, acquisition and operations expenditures, and prospective reserve levels ofproperty or wells; any statements of the plans, strategies and objectives of management for future operations; anystatements concerning developments, performance or industry rankings; and any statements of assumptionsunderlying any of the foregoing.Although we believe that the expectations set forth in these forward-lookingstatements are reasonable, they do involve risks, uncertainties and assumptions that could cause our results to differmaterially from those expressed or implied by such forward-looking statements.The risks, uncertainties andassumptions referred to above include the performance of contracts by suppliers, customers and partners; employeemanagement issues; complexities of global political and economic developments; geologic risks and other risksdescribed from time to time in our reports filed with the Securities and Exchange Commission (“SEC”), including theCompany’s Annual Report on Form 10-K for the year ended December 31, 2008 and subsequent quarterly reportson Form 10-Q.You should not place undue reliance on these forward-looking statements which speak only as of thedate of this presentation and the associated press release.We assume no obligation or duty and do not intend toupdate these forward-looking statements except as required by the securities laws. The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC,to disclose only proved reserves that a company has demonstrated by actual production or conclusive formationtests to be economically and legally producible under existing economic and operating conditions.Statements ofproved reserves are only estimates and may be imprecise.Any reserve estimates provided in this presentation thatare not specifically designated as being estimates of proved reserves may include not only proved reserves butalsoother categories of reserves that the SEC’s guidelines strictly prohibit the Company from including in filings with theSEC.Investors are urged to consider closely the disclosure in the Company’s 2008 Form 10-K. Forward-Looking Statements •Oil & Gas Production •Assets under ConstructionUpdate •Contracting Services •Questions & Answers Presentation Outline Pipelineto PLET welding for ENI Longhorn §Noonan Gas Production §Sea Robin pipeline - additional hurricane damage discovered by operator §Current estimate for Sea Robin pipeline return to service: November 1, 2009 §±40 mmcfe/day (net) of production curtailed §Q3 GOM production rates affected by a variety of mechanical issues: §East Cameron 339/346 (±14mmcfe/d) pipeline leak §High Island 557 (±5 mmcfe/d) HIOS compressor fire (production resumed) §East Cameron 346 (±11 mmcfe/d) due to a production tubing failure §Main Pass 233 (±5 mmcfe/d) subsea flow line plug §These issues expected to be resolved by the beginning of Q4 §Current Q3 production estimate: 8.5-9.5 bcfe (assuming no hurricane disruption) §Current 2009 production estimate: 43-47 bcfe (assuming no hurricane disruption) Oil & Gas Production §Danny production §Pipeline welding underway at our newIngleside spool base §Express pipelay vessel to install pipeline -estimated start date of Oct. 1, 2009 §Estimated first production expectedto occur Q1, 2010 §Phoenix production §Helix Producer 1: installation of productionmodules - expected completion Q1, 2010 §Remaining subsea infrastructure to beperformed by internal assets §Estimated first production to occur Q2, 2010 Oil & Gas Production Combined initial flow rates of ±100 mmcfe/day with ~80% oil Vessels Under Construction Caesar •Thrusters and engines have beencommissioned. •Living quarters being used •Commissioning of cranes andpipelay systems is progressing well •Incline test completed successfully •Sea trials in China scheduled forSeptember •Transits to Gulf of Mexico in Q4 Well Enhancer •All marine tests have beencompleted •Vessel to leave Rotterdam thisweek for offshore well interventiontower operational tests •Vessel expected to start work aswell intervention vessel in UK NorthSea sector in September Progressing as planned Vessels Under Construction - Continued Helix Producer I •Fabrication of production modules foundationand installation of external thrusters and turretporches and supports ongoing •Review of engineering and plans by Lloyds andUSGC is continuing •Installation of 2,500 te. production modules tostart in October when foundations in place andyard heavy cranes and access available •Expect deployment in Phoenix fieldin second quarter of 2010 Progressing as planned Production Modules DTS Contracting Services Aerial view of Ingleside Shore Base Helix Danny pipe welding Automated pipe tension system §Market conditions have softened, as expected §Some reallocation of vessels to internal use §Express - installation of Danny pipeline (Q4) §Intrepid -installation of Phoenix subseainfrastructure (2009, 2010) §Q4000, Intrepid - some usage for ERT P & Aactivity §Express presently in shipyard in Spain for30- months regulatory dry-dock, and as scheduled,will transit to GOM in early September for Dannypipeline installation Contracting Services - Continued Canyon Trencher ROV mobilization
